 

Exhibit 10.1

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

This First Amendment to Purchase and Sale Agreement (this “Amendment”) dated as
of June 28, 2012, is by and among Legacy Energy, Inc., a Delaware corporation
(“Seller”), NiMin Energy Corp., an Alberta corporation, and owner of all of the
outstanding shares of common stock of Seller (“Parent”), and BreitBurn Operating
L.P., a Delaware limited partnership (“Buyer”). Buyer, Seller and Parent are
collectively referred to herein as the “Parties,” and are sometimes referred to
individually as a “Party.” Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Agreement (as defined below).

 

Recitals:

 

A.WHEREAS, Seller, Buyer and Parent are parties to that certain Purchase and
Sale Agreement dated April 24, 2012, effective as of April 1, 2012 (the
“Agreement”); and

 

B.WHEREAS, the Parties wish to amend the Agreement in accordance with the
provisions of this Amendment.

 

Agreement

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained in
the Agreement and this Amendment and other good and valuable consideration:

 

(a) Reference is hereby made to the following leases (the “Subject Leases”):

 

Lease No.: WY029-0020 Lessor: State of Wyoming #66-17899 Lessee: W.D. Tolan
Date: December 2, 1966 Recorded: Book 381, Page 184 Description: T47N-R102W, 6th
P.M.   Section 16: W/2; NE/4; S/2 SE/4; NE/4 SE/4     Lease No.: WY029-0021
Lessor: State of Wyoming #66-17899A Lessee: W.D. Tolan Date: December 2, 1966
Recorded: Book 381, Page 184 Description: T47N-R102W, 6th P.M.   Section 16:
NW/4 SE/4

 

 

 

 

 (b) There are certain release and other issues related to the Subject Leases
that have not been resolved. Accordingly, notwithstanding any term or provision
of the Agreement, the Parties agree that the Purchase Price to be paid at
Closing shall be reduced by $2,300,000.00 (the “Reduction Amount”), which
constitutes the Allocated Value of the wells and the well locations associated
with the Subject Leases.

 

(c) The Parties shall use their commercially reasonable efforts to resolve the
issues on or before the Final Settlement Date. If the Parties are able to
resolve such issues to the reasonable satisfaction of the Buyer with respect to
the Subject Leases on or before the Final Settlement Date, then the Buyer shall
pay to Seller the Reduction Amount within ten Business Days of such reasonable
satisfaction by means of a completed federal funds transfer to an account
designated in writing by Seller.

 

(d) If the Parties are unable to resolve such issues to the reasonable
satisfaction of the Buyer with respect to the Subject Leases on or before the
Final Settlement Date, then the Buyer shall reassign the Subject Leases to the
Seller by executing, acknowledging and delivering to the Seller an assignment in
a form substantially similar to Exhibit D to the Agreement, and the Parties
shall settle all costs and revenues associated with the Subject Leases in a
customary and commercially reasonable manner.

 

Except as specifically provided in this Amendment, all terms and provisions of
the Agreement shall remain unchanged and in full force and effect, and the
Agreement, as modified by this Amendment, is hereby ratified, acknowledged and
reaffirmed by the Parties. The execution of this Amendment shall not directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect any Party’s right at any time to exercise any right, privilege
or remedy in connection with the Agreement, (b) amend or alter any provision of
the Agreement (other than the amendments provided for in this Amendment) or (c)
constitute any course of dealing or other basis for altering any obligation of
any Party’s or any right, privilege or remedy of any Party’s under the
Agreement. Each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or any other word or words of similar import shall mean and
be a reference to the Agreement as amended hereby.

 

This Amendment may be executed in any number of counterparts and all such
counterparts shall be taken together as one document. Signatures on this
Amendment transmitted by fax or other electronic means shall constitute and be
deemed original signatures and be binding for all purposes.

  

Remainder of Page Intentionally Left Blank

 

2

 

 

EXECUTED as of the date first written above.

 

  SELLER:       LEGACY ENERGY, INC.       By: /s/ Clarence Cottman   Name:
Clarence Cottman   Title: Chief Executive Officer       PARENT:       NIMIN
ENERGY, CORP.       By: /s/ Clarence Cottman   Name: Clarence Cottman   Title:
Chief Executive Officer       BUYER:       BREITBURN OPERATING L.P.       BY: 
BREITBURN OPERATING GP, LLC, its general partner       By: /s/ Randall H.
Breitenbach   Name: Randall H. Breitenbach   Title: President

 

Signature Page to First Amendment to PSA

 

 

 

